Title: To George Washington from William Livingston, 26 December 1777
From: Livingston, William
To: Washington, George



Sir
Ringos Hunterdon County [N.J.] 26 Dec. 1777

I am quite content to have Lieut. Boskirk, Lieut. Earle & Surgeon Hammel treated as Prisoners of war, being fully convinced by your Excellency’s observations on the Subject of the Propriety of the Measure—They therefore wait your order, being now confined in Trenton Gaol—If you think it for the good of the Service to have Browne treated in like manner, I shall have no Objection after his Tryal, it not being in my Power, to prevent that, without giving great Umbrage to the Subjects of this State.
I inclose your Excellency a Copy of General Campbells Letter to General Dickinson on the Subject of those Prisoners, with my Answer.

I also take the Liberty of inclosing you a Copy of a Letter which I send by this Express to Congress, & which I thought it my Duty to the united States, to write—If it produces any Inquiry, & an alteration of Measures I shall think myself happy: If not, I have obeyed the Dictates of Humanity, and am at Peace with my own Conscience. With the highest Esteem I have the honour to be Your Excellencys most humble & most obedient Sert

Wil: Livingston

